Broyles, P. J.
This was a suit against a master' for personal injuries sustained by his servant, and was based upon the alleged negligence of the master in not providing a safe place of work for the servant. In the plaintiff’s petition the only' reason given why the place was not safe was that it contained a defective machine. The undisputed evidence clearly showed, that the defect in the machine was a very slight one and not dangerous in itself, nor apparently dangerous in conjunction with any other instrumentality in the place; that the defect did not directly cause the plaintiff’s injury, but that it was only the indirect and remote cause thereof; and that the master could not, by the exercise of ordinary care, have reasonably anticipated that such an injury, or that any injury at all, would or might result from the defect. The master is not an insurer. He is not required to provide an absolutely safe place for his servants to work in, but only a reasonably safe place. *477In this case there is not in the record any evidence authorizing a finding that the place provided by the master was not a reasonably safe one for the plaintiff and the other servants to work in, or that the master, by the exercise of ordinary care and diligence, could have foreseen or reasonably apprehended that the defect in the machine would probably cause such an injury as that sued for, or any injury at all, either to the particular servant injured or to any other of his servants. It follows that the plaintiff was not entitled to a recovery, that the verdict in his favor was contrary to law and the evidence, and that the court erred in overruling the general grounds of the defendant’s motion for a new trial.
The foregoing ruling being controlling in the case, it is unnecessary to consider the special grounds of the motion for a new trial.

Judgment reversed.

Bloodworth, J., concurs. Stephens, J., concurs dubitante.